Case 1:19-cv-03377-LAP Document 54 Filed 10/01/19 Page 1 of 1

: LAW OFFICES OF

ARTHUR L. AIDALA
MARIANNE E. BERTUNA
HON. BARRY KAMINS (RET.) 546 FIFTH AVENUE

JOHN S. ESPOSITO
DOMINICK GULLO NEW YORK, NY 10036

MICHAEL T. JACCARINO TELEPHONE: (212) 486-001 1
IMRAN H. ANSARI
ANDREA M. ARRIGO FACSIMILE: (212) 750-8297
SENIOR COUNSEL WWW.AIDALALAW.COM

Louis R. AIDALA
JOSEPH P. BARATTA

October 1, 2019
VIA ECF

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re:  Giuffre v. Dershowitz, Case No. 19-Civ-3377-LAP
Request to Submit Post-Argument Letter

Dear Judge Preska,

8118-137 AVENUE
BROOKLYN, NEW YORK 11228
TEL: (718) 238-9898
FAX: (718) 921-3292

OF COUNSEL
JOSEPH A. BARATTA
JENNIFER CASSANDRA
PETER W. KOLP
WILLIAM R. SANTO
PETER S. THOMAS

Defendant Alan Dershowitz (“Professor Dershowitz”) hereby requests leave to file a post-
argument letter in order to clarify and provide factual information pertaining to the issues raised during
the September 24, 2019 oral argument and as contained in the transcript of the proceedings.

Professor Dershowitz does not seek to re-argue the facts and legal arguments already made in
his moving papers and in court but rather seeks to clarify and supplement the existing record. This
necessity is premised upon statements made in court by the parties during oral argument, and upon

review of the transcript of the proceedings.

Professor Dershowitz will limit his letter to three (3) pages or a limit the Court deems

appropriate.

 

 

CC: Counsel for Plaintiff (via ECF)
